Exhibit 10(l)

 

DPL INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN
(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2007)

 

ARTICLE I - INTRODUCTION

 

The Board of Directors of DPL Inc. adopted the DPL Inc. Executive Incentive
Compensation Plan (As Amended and Restated Through December 31, 2007) (the
“Plan”), effective as of the Effective Date.  This amended and restated version
of the Plan is effective December 31, 2007.

 

The purpose of the Plan is to attract and retain key executives for DPL Inc. and
its Subsidiaries and to provide such persons with incentives for superior
performance.

 

ARTICLE II - DEFINITIONS

 

Section 2.1.  “Board” means the Board of Directors of the Company.

 

Section 2.2.  “Committee” means the Compensation Committee of the Board or any
other committee appointed by the Board to administer the Plan.

 

Section 2.3.  “Company” means DPL Inc., an Ohio corporation, and any entity that
succeeds DPL Inc. by merger, consolidation, reorganization or otherwise.

 

Section 2.4.  “Eligible Executive” means the Company’s Chief Executive Officer
and each other officer of the Company that the Committee determines should be an
Eligible Executive hereunder.

 

Section 2.5.  “Incentive Bonus” shall mean, for each Eligible Executive, a bonus
opportunity amount determined by the Committee pursuant to Article V below.

 

Section 2.6.  “Management Objectives” means the measurable performance objective
or objectives established pursuant to this Plan for Eligible Executives who have
received an award pursuant to this Plan.  Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Eligible Executive or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Eligible Executive is employed.  The Management Objectives may be made relative
to the performance of other companies.  The Management Objectives applicable to
an award under this Plan will be based on specified levels of or growth in one
or more criteria

 

1

--------------------------------------------------------------------------------


 


SUCH AS THE FOLLOWING, AND OTHER INDIVIDUAL PERFORMANCE CRITERIA SPECIFIC TO THE
ELIGIBLE EXECUTIVE’S POSITION WITH THE COMPANY:

 

(a)           Appreciation in value of shares;

 

(b)           Total shareholder return;

 

(c)           Earnings per share;

 

(d)           Operating income;

 

(e)           Net income;

 

(f)            Pretax earnings;

 

(g)           Earnings before interest, taxes, depreciation and amortization;

 

(h)           Pro forma net income;

 

(i)            Return on equity;


 

(j)            Return on designated assets;

 

(k)           Return on capital;

 

(l)            Economic value added;

 

(m)          Revenues;

 

(n)           Expenses;

 

(o)           Operating cash flow;

 

(p)           Free cash flow;

 

(q)           Cash flow return on investment;

 

(r)            Operating margin or net profit margin; or

 

(s)           Any of the above criteria as compared to the performance of a
published or a special index deemed applicable by the Board, including, but not
limited to, the Standard & Poor’s Utility Index.


 

Section 2.7.  “Participation Agreement” means an agreement between the Company
and each Eligible Executive that must be executed as a condition of the Eligible
Executive’s eligibility for this Plan.

 

Section 2.8.  “Plan” means the DPL Inc. Executive Incentive Compensation Plan,
as hereinafter set forth and as the same may from time to time be amended or
restated.

 

2

--------------------------------------------------------------------------------


 

Section 2.9.  “Subsidiary” means a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest.

 

ARTICLE III - ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Committee, which shall have full power and
authority to construe, interpret and administer the Plan and shall have the
exclusive right to establish Management Objectives and the amount of Incentive
Bonus payable to each Eligible Executive upon the achievement of the specified
Management Objectives.

 

ARTICLE IV - ELIGIBILITY

 

Eligibility under this Plan is limited to Eligible Executives designated by the
Committee in its sole and absolute discretion who have each executed a
Participation Agreement.

 

ARTICLE V - AWARDS

 

Not later than the 90th day of each fiscal year of the Company, the Committee
shall establish the Management Objectives and the relative weight assigned
thereto for each Eligible Executive and the amount of Incentive Bonus payable
(or formula for determining such amount) upon full achievement of the specified
Management Objectives.  Guidelines for the weighting of the Management
Objectives and the formula for determining the amount of the target bonus are
set forth on Schedule A attached hereto.  The Committee may further specify in
respect of the specified Management Objectives a minimum acceptable level of
achievement below which no Incentive Bonus payment will be made and/or a maximum
level of achievement above which no additional Incentive Bonus payments will be
made, and shall set forth a formula for determining the amount of any payment to
be made if performance is at or above the minimum acceptable level but falls
short of full achievement of the specified Management Objectives, or if
performance is at or above full achievement of the specified Management
Objectives but below the maximum level of achievement.  The Committee may modify
the terms of awards established pursuant to this Article V in its sole
discretion to achieve the purposes of the Plan.

 

ARTICLE VI - COMMITTEE DETERMINATIONS

 

As soon as reasonably practicable after the end of each fiscal year of the
Company, but in any event at a time that will permit payment by the date
specified in Article VII, the Committee shall determine for such fiscal year
whether the Management Objectives have been achieved, each Eligible Executive’s
individual contribution factor and the amount of the Incentive Bonus to be paid
to each Eligible Executive who remains employed by the Company as of the last
date of such fiscal year, provided, however, in no event shall any Incentive
Bonus be payable for any fiscal year in which

 

3

--------------------------------------------------------------------------------


 

the Company has reduced dividends payable on its shares.  The Committee may make
such adjustments in its determination of Incentive Bonus amounts as it
determines to be appropriate in its discretion.

 

ARTICLE VII - PAYMENT OF INCENTIVE BONUSES

 

Subject to a valid election made by an Eligible Executive with respect to the
deferral of all or a portion of his or her Incentive Bonus pursuant to a
deferred compensation plan maintained by the Company, an Incentive Bonus earned
during a fiscal year shall be paid in cash between January 1 and March 15 of the
fiscal year following the fiscal year in which such Incentive Bonus is earned.

 

ARTICLE VIII - MISCELLANEOUS

 

Section 8.1.  Amendment of Plan.  The Committee may at any time amend any or all
of the provisions of this Plan. A proper amendment of this Plan automatically
shall effect a corresponding amendment to all Participants’ rights hereunder.

 

Section 8.2.  No Right to Bonus or Continued Employment.  Neither the
establishment of the Plan, the provision for or payment of any amounts hereunder
nor any action of the Company, the Board or the Committee with respect to the
Plan shall be held or construed to confer upon any person (a) any legal right to
receive, or any interest in, an Incentive Bonus or any other benefit under the
Plan or (b) any legal right to continue to serve as an officer or employee of
the Company or any Subsidiary of the Company.

 

Section 8.3.  Withholding.  The Company shall have the right to withhold, or
require an Eligible Executive to remit to the Company, an amount sufficient to
satisfy any applicable federal, state, local or foreign withholding tax
requirements imposed with respect to the payment of any Incentive Bonus.

 

Section 8.4.  Nontransferability.  Except as expressly provided by the
Committee, the rights and benefits under the Plan shall not be transferable or
assignable other than by will or the laws of descent and distribution.

 

Section 8.5.  Effective Date.  This Plan shall become effective for bonuses
earned in years beginning with the year 2006.

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

(As Amended October 26, 2007)

 

The following are guidelines to be followed by the Committee in establishing the
Management Objectives and their relative weightings, the target bonuses, and the
individual contribution factors for the Eligible Executives:

 

(a)           Establishment of Management Objectives and their Relative
Weightings: The Management Objectives selected by the Committee shall fall under
two broad categories: (i) corporate objectives (“Corporate Objectives”) and
(ii) business unit and functional objectives (“Functional Objectives”).  The
Committee shall assign a relative weighting of at least 50% to Corporate
Objectives and the remainder to Functional Objectives.  The Committee shall
develop a performance/payout schedule for the Corporate Objectives and the
Functional Objectives that specifies performance targets and their corresponding
payouts at threshold, target and maximum levels, with threshold payouts set at
50% of target and maximum payouts set at 200% of target.

 

(b)           Determination of Target Bonus:  The amount of an Eligible
Executive’s target bonus shall be based on a percentage of the Eligible
Executive’s base salary for the fiscal year.  In no event will the percentage be
less than the factor set forth below:

 

Participant’s Position

 

Factor

 

President and Chief Executive Officer

 

60

%

Senior Vice President, Generation and Marketing

 

50

%

Senior Vice President, Service Operations

 

40

%

Vice President, Commercial Operations

 

40

%

Senior Vice President and Chief Financial Officer

 

50

%

Senior Vice President, General Counsel and Corporate Secretary

 

40

%

Senior Vice President, Corporate and Regulatory Affairs

 

35

%

Senior Vice President, Human Resources

 

35

%

Vice President and Treasurer

 

35

%

Vice President and Chief Accounting Officer

 

30

%

Director, Internal Audit

 

25

%

 

(c)           Determination of Individual Contribution Factor: Each year the
Committee will assign an individual contribution factor to each Eligible
Executive, which shall range from 0.5 to 1.50.  If the Company must reduce
dividends in a fiscal year, the Company will not pay any portion of an award for
that particular year.

 

5

--------------------------------------------------------------------------------